Citation Nr: 1725906	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for composite lymphoblastic lymphoma.

2.  Entitlement to service connection for follicular non-Hodgkin's lymphoma. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has remained with the RO in Atlanta, Georgia.  

Prior to his death, the Veteran perfected an appeal for all the issues indicated on the cover page.  The Veteran died in December 2011.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  In January 2017, the RO found the Appellant in this case to be a properly substituted claimant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The Appellant retains the Veteran's docket number before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Under VA law, the Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2016).  
The record indicates that the Veteran requested a Travel Board hearing by designating so on a timely submitted VA Form 9 in October 2009.  However, he died prior to being scheduled for the hearing.  See December 2011 Death Certificate.  In January 2017, the RO determined that the Veteran's surviving spouse qualified as a substitute party.  Nevertheless, there is no indication that the RO scheduled the Appellant for a Travel Board hearing.  A notice of hearing letter has not been associated with the record.    

Thus, the case is remanded for the Appellant to be scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to her at her last address of record.  After the hearing is conducted, or in the event the Appellant withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.









(CONTINUED ON NEXT PAGE)

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  




